Citation Nr: 0325818	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  98-21 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
skull fracture with headaches.

2.  Entitlement to a compensable rating for residuals of a 
left clavicle fracture.

3.  Entitlement to a 10 percent rating based on multiple 
noncompensable service-connected disabilities.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for a seizure disorder.

5.  Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
December 1978.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions promulgated in September 1998 and 
September 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The Board notes that the veteran initially requested a Travel 
Board hearing in conjunction with his appeal.  However, this 
request was withdrawn in July 2003.  38 C.F.R. § 20.704(e).

The issues of service connection for major depression and 
entitlement to a compensable rating for residuals of a skull 
fracture with headaches are addressed in the remand appended 
to this decision.  In view of the need to remand the latter 
increased rating claim, the Board must defer appellate review 
of the claim for entitlement to a 10 percent rating based on 
multiple noncompensable service-connected disabilities under 
the provisions of 38 C.F.R. § 3.324.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the issues adjudicated by this 
decision have been completed.

2.  Although the veteran's service-connected residuals of a 
left clavicle fracture is manifest by pain, the competent 
medical evidence does not show any limitation of motion.  
Further, the competent medical evidence does not show that 
this disability is manifested by malunion or nonunion of the 
clavicle.

3.  The evidence on file does not show that the veteran's 
service-connected status-post left clavicle fracture has 
resulted in frequent periods of hospitalization nor marked 
interference with employment.

4.  Service connection was previously denied for a seizure 
disorder by an April 1981 Board decision.

5.  The evidence received to reopen the veteran's claim of 
seizure disorder either does not bear directly and 
substantially upon the specific matter under consideration, 
or it is cumulative or redundant, or it is not by itself or 
in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the veteran's 
service-connected residuals of a left clavicle fracture are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5201 and 5203 (2003).

2.  The April 1981 Board decision denying service connection 
for a seizure disorder is final.  38 U.S.C.A. § 4004(b) 
(1976) (38 U.S.C.A. § 7104(b) (West 2002)); 38 C.F.R. 
§ 19.104 (1980) (38 C.F.R. § 20.1100 (2003)).

3.  New and material evidence not having been received to 
reopen the claim of entitlement to service connection for a 
seizure disorder, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. § 5100 et seq. (West 2002), 
became law.  VA has issued final regulations to implement 
these statutory changes.  See C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his claims by various 
documents such as the September 1998 rating decision, the 
November 1998 Statement of the Case (SOC), the multiple 
Supplemental Statements of the Case (SSOCs), and 
correspondence dated in March 2003.  In essence, these 
documents informed the veteran of the applicable criteria for 
higher disability ratings as well as the regulatory standard 
for establishing new and material evidence.  The Board also 
notes that the December 2002 SSOC noted the enactment of the 
VCAA, while the May 2003 SSOC summarized the pertinent 
regulatory provisions.  Moreover, the March 2003 
correspondence specifically informed the veteran of what he 
must show to prevail in his claims, what information and 
evidence he was responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  See 
Generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Regarding the duty to assist, the veteran was accorded an 
examination in relation to his increased rating claim, and he 
has not indicated that his left clavicle disability has 
increased in severity since the last examination.  Under VA 
regulations, he is not entitled to an examination with 
respect to his new and material evidence claim.  38 C.F.R. 
§ 3.159(c); see also 66 Fed. Reg. at 45,628.  
In addition, it does not appear that the veteran has 
identified any pertinent evidence that has not been obtained 
or requested by the RO.  Thus, the duty to assist has been 
satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.

I.  Increased Rating

General Background.  The veteran's service medical records 
reflect that he sustained skull fracture and left clavicle 
fractures due to an in-service fall from his bed in August 
1978.  Skull X-rays revealed a 15 cm linear fracture on the 
right side.  Chest X-ray revealed a comminuted distal 
fracture of the left clavicle.

Service connection was established for residuals of a skull 
fracture with headaches and residuals of a left clavicle 
fracture by a July 1979 rating decision.  Noncompensable 
(zero percent) ratings were assigned for both disabilities.

X-rays taken of the veteran's skull in conjunction with an 
October 1979 VA medical examination revealed a subacute skull 
fracture in the right frontal area, which apparently extended 
down into the floor of the anterior fossa and probably into 
the frontal sinus.  Further, it was noted that in the 
anterior-posterior film of the skull, the orbits were set too 
low for the clinician to see since the petrous tips were 
overlaid in this area.  No other abnormality was seen in the 
skull.  The sell turcicia, clinois, and peterous ridges were 
unremarkable.  

X-rays taken of the left shoulder girdle in conjunction with 
the October 1979 VA medical examination revealed a subacute 
fracture of the tip of the lateral end of the clavicle.  Some 
callous was present below the fracture site along the 
undersite of the clavicle laterally.  No other abnormality 
was seen.

The veteran initiated his current increased rating claims in 
April 1998.  Various VA medical records were subsequently 
added to the file, which cover a period from 1998 to 2002, 
and show treatment for a variety of medical conditions.  
Among other things, these records note that he was status-
post skull fracture.  In pertinent part, these records show 
treatment for complaints of headaches in October 2001, which 
the veteran reported was in his occipital region and 
shoulders, particularly when he turned his neck.  Further, it 
was noted that he was under stress, and that he had some 
muscle tension.  Impressions include muscle tension headache 
and musculoskeletal headache.  Additionally, records from 
August 2002 note, in part, that the veteran complained of 
soreness in his left shoulder which he attributed to an old 
injury.

The veteran underwent a VA medical examination in August 
2002, at which the examiner noted that the claims folder had 
been reviewed.  Among other things, it was stated that he 
showed no residual from his skull fracture and no loss of 
function from his fractured clavicle.  It was also noted that 
the veteran described his headaches as stress related, and 
reported that they were relieved by aspirin; were not 
recurring; were without visual aura; and were not associated 
with nausea, vomiting, tinnitus, or any other complicating 
symptoms.  However, the veteran did report that he had had 
increased pain in his left shoulder during the past year or 
two.  On examination, range of motion of the cervical 
vertebrae and left shoulder were all within normal limits.  
There was some tenderness over the mid clavicular area noted 
with pressure.  Final diagnoses included skull fracture with 
no residual or loss of functional limitation of motion; and 
fractured left clavicle, with no residual loss of function or 
disability at the present time.

X-rays taken of the left clavicle in conjunction with the 
August 2002 VA medical examination revealed thickening and 
irregularity of the inferior cortex distal clavicle 
indicating old trauma.  The joints were otherwise intact.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Regarding the veteran's service-connected residuals of a left 
clavicle fracture, it is noted that under the laws 
administered by VA, a distinction is made between major 
(dominant) and minor musculoskeletal groups for rating 
purposes.  In the instant case, the veteran is right-handed, 
and, as such, his left clavicle is considered the minor upper 
extremity.

Limitation of motion of the minor shoulder to midway between 
the side and shoulder level warrants a 20 percent evaluation.  
Motion no more than 25 degrees from the side warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The average range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71.

In cases of clavicular or scapular impairment, with 
dislocation, a 20 percent rating is warranted where either 
the major or minor arm is involved.  Nonunion of the clavicle 
or scapula with loose movement shall be assigned a 20 percent 
rating, while nonunion without loose movement warrants a 10 
percent evaluation.  Malunion of the clavicle or scapula may 
be assigned a 10 percent rating, or may be rated based on 
impairment of function of the contiguous joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a compensable rating for his service-connected residuals of a 
left clavicle fracture.

The Board notes that despite the veteran's complaints of 
pain, the range of motion of his left upper extremity was 
found to be within normal limits on the August 2002 VA 
medical examination.  Thus, he does not meet or nearly 
approximate the criteria of limitation of motion of the left 
shoulder to midway between the side and shoulder level 
necessary for the minimal compensable rating under Diagnostic 
Code 5201.  38 C.F.R. § 4.71a.  In making this determination, 
the Board notes that it took into consideration the 
requirements of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  However, 
the record does not contain objective evidence by which it 
can be factually ascertained that there is or would be any 
functional impairment attributable to the veteran's left 
shoulder pain which would warrant a compensable schedular 
rating based on limitation of motion.  There is no indication 
of any functional impairment due to weakness, fatigue, or 
incoordination.  The most recent VA examiner specifically 
opined that the veteran had no limitation of motion of the 
left shoulder.

Board also finds that the veteran does not meet or nearly 
approximate the criteria for a compensable rating under 
Diagnostic Code 5203 for impairment of the clavicle.  As 
stated above, the August 2002 VA medical examination found 
the veteran's left clavicle to have no residual loss of 
function or disability.  Moreover, while the August 2002 X-
rays indicated evidence of old trauma, the joints were 
intact.  There is no indication of arthritis of the left 
shoulder joint.  Thus, there is no basis to assign a 
compensable rating for arthritis with painful motion.  With 
no limitation of motion, there is no clearly no basis for 
assigning a compensable rating under 38 C.F.R. § 4.71a, Code 
5201, and the competent medical evidence does not show that 
the service-connected disability has resulted in malunion or 
nonunion of the left clavicle.  Accordingly, the veteran is 
not entitled to a compensable rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5203.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the schedular 
criteria for a compensable rating for his service-connected 
residuals of a left clavicle fracture.  Thus, the Board 
concludes that the preponderance of the evidence is against 
this claim, and it must be denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

The Board further concurs with the RO's determination that 
the service-connected residuals of a left clavicle fracture 
does not warrant consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1).  Nothing indicates the 
veteran has had any recent periods of hospitalization due to 
this disability.  The Board acknowledges that the veteran is 
currently unemployed, and that he has had problems in the 
past with employment due to medical problems.  However, the 
record reflects that his work impairment is due to 
nonservice-connected disabilities.  In short, the service-
connected status-post left clavicle fracture has not resulted 
in marked interference with employment.  Consequently, the 
Board concludes that this disability does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.

II.  New and Material Evidence

Background.  Service connection was previously denied for a 
seizure disorder by an April 1981 Board decision.  The 
evidence of record at the time of this decision included 
statements from the veteran, his service medical records, and 
an October 1979 VA medical examination report.

In various statements, the veteran essentially contended that 
he did not have a seizure disorder prior to active service, 
and that he had a current seizure disorder that was caused by 
a fall in the barracks while on active duty.

The veteran's service medical records reflect that his 
neurologic condition was clinically evaluated as normal on 
his November 1977 enlistment examination.  On a concurrent 
Report of Medical History, he indicated that he had not 
experienced epilepsy or fits, nor periods of unconsciousness.  
Subsequent records from August 1978 reflect that, after 
consuming 2 cans of beer and having gone to sleep, he awoke 
at 3 a.m. and suffered a grand mal seizure.  He fell from the 
top bunk and sustained a fracture to his skull.  Further, it 
was stated that his medical records showed that he had had 
"seizure disorders" during his late teens for which he was 
treated with Dilantin.  However, the veteran categorically 
denied this, and reported that he "fainted" once at age 17, 
and that his doctor placed him on Phenobarbital for 3 weeks 
and he had no further episodes.  The veteran's family 
physician was contacted, and reported that his records 
reflected the veteran had been seen for "convulsions" in 
December 1969 and August 1968, that an EEG was interpreted as 
borderline with no definite epileptiform discharges, and that 
the veteran was treated with Dilantin during 1972 and 1973, 
but no diagnostic impression was recorded.  As noted above, 
the veteran was on active duty from January 1978 to December 
1978.  An October 1978 Medical Board resulted in a diagnosis 
of idiopathic seizure disorder, grand mal type.  This Report 
also contained a medical opinion that this disability began 
in December 1969, that it was not incurred while the veteran 
was entitled to basic pay, that it existed prior to service, 
and that it was not permanently aggravated by service.

The October 1979 VA medical examination report noted, in 
part, the veteran's account of having fainted while age 17, 
that this was his only such episode, and that in August 1978, 
while on active duty, he fell out of his bunk and fractured 
his skull and clavicle.  In addition, the examiner indicated 
that the claims folder had been reviewed.  Impression 
following examination was seizures, history of, fairly well 
controlled since the veteran was 16 or 17 years of age.  The 
examiner noted that there was dispute in the origin age, and 
that no other neuropsychiatric diagnosis was  established.

In the April 1981 decision, the Board, among other things, 
denied service connection for a seizure disorder.  The Board 
found that a seizure disorder was present prior to the 
veteran's entrance into active service, that the seizure 
experienced by the veteran in service was a continuing 
manifestation of the pre-service disorder; and that the pre-
service seizure disorder underwent no increase in severity 
during his period of active service.

The evidence added to the record since the April 1981 Board 
decision includes additional statements from the veteran and 
post-service medical records dated from 1997 to 2002.

In his statements, the veteran essentially reiterated his 
contention that his seizure disorder is due to his in-service 
head injury, and that he did not have a seizure disorder 
prior to his period of active duty.

The veteran's post-service medical records show treatment for 
a variety of medical conditions.  Among other things, these 
records note a history of a seizure disorder on various 
occasions.  These records also reflect that he had a seizure 
in March 1998, and that this was his first seizure since 
active service.  Subsequent records from June 2002 noted that 
he had a history of seizure disorder that was presently 
controlled.  The additional post-service medical records 
contain no diagnosis of post-traumatic seizures or a 
competent medical opinion which reflects that his seizure 
disorder was incurred in or aggravated by active duty.

As mentioned above, the veteran underwent a VA medical 
examination in August 2002 at which the examiner noted that 
the claims folder had been reviewed.  Based upon review of 
the claims folder and examination of the veteran, the 
examiner concluded, in part, that the veteran had a history 
of a seizure disorder which was present prior to his military 
active duty and was not exacerbated or affected negatively by 
his active duty status.
Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

The Board observes that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C.A. § 5103A(g), which 
states that nothing in section 5103A precludes VA from 
providing such other assistance as the Secretary considers 
appropriate.  However, these changes are applicable only to 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,628-45,629.  Here, the veteran's claim 
was filed prior to August 29, 2001, and, as such, these 
changes are not applicable in the instant case.


Analysis.  In the instant case, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of service connection for a seizure disorder.

As mentioned above, the veteran's claim was previously denied 
because it was determined that his seizure disorder pre-
existed service and was not aggravated therein.

Here, the additional statements from the veteran and the 
additional post-service medical evidence are "new" to the 
extent they were not of record at the time of the prior Board 
decision of April 1981.  However, in his statements, the 
veteran essentially reiterates the same contentions in 
support of his claim that were made at the time of the last 
prior denial.  Further, the additional medical records merely 
confirm that the veteran has a seizure disorder, a fact that 
was previously established.  These records primarily deal 
with the current nature of the disability, and do not provide 
a "more complete picture" of the circumstances surrounding 
the origin of this disability.  Although there is reference 
to the veteran's in-service head injury in his medical 
history, no additional comments or opinions were made 
regarding the veteran's reported history.  Bare transcription 
of history does not transform the information into competent 
medical evidence merely because the transcriber happens to be 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  The additional post-service medical records 
contain no diagnosis of post-traumatic seizures or a 
competent medical opinion which reflects that his seizure 
disorder was incurred in or aggravated by active duty.  In 
fact, the Board notes that the only competent medical 
evidence which appears to address the etiology of this 
disability is that of the August 2002 VA medical examination, 
which indicated that it existed prior to active duty and was 
not aggravated therein.  Such evidence was of record at the 
time of the last prior denial.  Thus, the Board finds that 
this additional evidence is cumulative and redundant of that 
which was of record at the time of the last prior denial in 
April 1981.

There being no other evidence received to reopen the 
veteran's claim of service connection for a seizure disorder, 
the Board finds that the additional evidence either does not 
bear directly and substantially upon the specific matter 
under consideration, or it is cumulative or redundant, or it 
is not by itself or in connection with evidence previously 
assembled so significant that it must be considered in order 
to fairly decide the merits of the claim.  Consequently, new 
and material evidence has not been submitted pursuant to 
38 C.F.R. § 3.156(a).

Inasmuch as the veteran has not submitted new and material 
evidence in support of his request to reopen, the Board does 
not have jurisdiction to consider the claim or to order 
additional development.  See Barnett v. Brown, 83 F.3d. 1380 
(Fed. Cir. 1996).


ORDER

Entitlement to a compensable rating for residuals of a left 
clavicle fracture is denied.

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for a seizure 
disorder, the benefit sought on appeal is denied.



REMAND

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
Notice of Disagreement and completed by a Substantive Appeal 
after an SOC has been furnished.  See 38 C.F.R. § 20.200.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the RO within one year 
from the date that that RO mails notice of the determination 
to him or her.  Otherwise, that determination will become 
final.  The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.302.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the RO and a desire to 
contest the result will constitute a Notice of Disagreement.  
While special wording is not required, the Notice of 
Disagreement must be in terms which can reasonably be 
construed as disagreement with that determination and a 
desire for appellate review.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.201.

After a timely Notice of Disagreement is filed, the RO is to 
take such review action as is appropriate and, if the matter 
is not resolved to the claimant's satisfaction, issue an SOC.  
38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 19.26, 19.29, 19.30.  
Once an SOC is issued, the claimant must then file a Sub-
stantive Appeal within 60 days from the date the SOC is 
mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).

Service connection was denied for major depression by a 
September 2003 rating decision.  The veteran was notified of 
this decision by correspondence dated September 10, 2003.  By 
a statement received on September 16, 2003, the veteran 
referred to this decision as "wrongfully decided," and that 
he "disagree[d]" with this decision.  

Based on the wording of the veteran's September 16, 2003, 
statement, the Board finds that it constitutes a valid Notice 
of Disagreement under 38 C.F.R. § 20.201.  However, a review 
of the evidence assembled for the Board's review does not 
show that an SOC was ever issued to the veteran regarding the 
denial of service connection for major depression.  
Consequently, this claim must be remanded to the RO for 
appropriate procedural compliance, including the issuance of 
an SOC.  38 U.S.C.A. § 71050(d)(l); 38 C.F.R. §§ 19.26, 
19.29, and 19.30.  Once the RO issues an SOC, the veteran 
will be able to obtain appellate review by filing a 
Substantive Appeal, if it is his desire to do so.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302.

The veteran's residuals of a skull fracture are evaluated as 
analogous to 38 C.F.R. § 4.71a, Diagnostic Code 5296 (loss of 
part of both the inner and outer tables of the skull).  Under 
this Code, loss of part of the skull, both inner and outer 
tables, without brain hernia, of an area smaller than the 
size of a 25-cent piece or 0.716 square inches (4.619 square 
cm) warrants a 10 percent evaluation.  Higher evaluations are 
provided for larger areas of loss.  

The record also indicates that the RO considered the criteria 
for migraine headaches at 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  Under this Code, a noncompensable (zero percent) 
disability rating is assigned for less frequent attacks than 
for a 10 percent rating.  A 10 percent disability evaluation 
is warranted for characteristic prostrating attacks, 
averaging one in 2 months over the last several months.  

The Board finds that there is another diagnostic code that is 
more closely analogous to the veteran's status-post skull 
fracture with claimed headaches.  Specifically, Diagnostic 
Code 8045 specifies that purely neurological disabilities 
such as hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc., following trauma to the brain, will be rated 
under the diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic code 
(e.g., 8045- 8207).  Purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304 (emphasis added).  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Psychiatric symptomatology 
due to brain trauma are rated under Code 9304, the code for 
dementia due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under Diagnostic Code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  38 
C.F.R. § 4.124a, Code 8045; 38 C.F.R. § 4.130, Code 9304 
(2003).  The RO should readjudicate the claim for a 
compensable rating for residuals of a skull fracture with 
headaches with consideration of this diagnostic code.

In view of the necessity of readjudicating the claim for a 
compensable rating for the veteran's residuals of a skull 
fracture with headaches, the Board must defer appellate 
review of the claim for a 10 percent rating based on multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. 
§ 3.324.

The RO should also consider whether any additional 
development is required pursuant to the VCAA, to include its 
notification requirements.

Accordingly, this claim is REMANDED for the following:

1.  The RO must furnish the veteran and 
his representative with an SOC which 
addresses the issue of entitlement to 
service connection for major depression.  
This SOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including the 
VCAA.  Further, the veteran should be 
informed that he must file a timely 
Substantive Appeal as to this issue if he 
wishes the Board to consider it on 
appeal.

2.  The RO should readjudicate the claim 
for a compensable rating for residuals of 
a skull fracture with headaches with 
consideration of 38 C.F.R. § 4.124a, Code 
8045; 38 C.F.R. § 4.130, Code 9304 
(2003).  Any indicated development should 
be accomplished. 

If the veteran perfects an appeal as to any of the issues 
listed in the SOC, and/or if the appeal of the claim for a 
compensable rating for residuals of a skull fracture with 
headaches is not granted to the veteran's satisfaction, the 
claims file should be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



